 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                            NO. CR13-016-RAJ
11
                               Plaintiff
12
13                                                         FINAL ORDER OF FORFEITURE
                          v.
14
      DANIEL OBERHOLTZER, and
15    CONNECTZONE.COM LLC,
16                             Defendants.
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture (“Motion”) for the following property:
20          1.      Any and all digital devices used to facilitate trafficking in counterfeit goods
21                  including, but not limited to, the following:

22                  a. A black Antec computer with 1 Western Digital hard drive
23                     S/N WMATV4094572-1TB;
                    b. A black tower computer with 1 hard drive – OCZ SSD-
24                     S/N 018131102033028-120GB;
25                  c. A black tower computer with 1 Western Digital hard drive –
                       S/N WMANS1358373;
26                  d. A black tower computer with 2 hard drives: Seagate –
27                     S/N 9QFA1LCW-2GB; and Maxtor – S/N K410L43C;
                    e. A black tower computer with 1 Samsung hard drive –
28                     S/N SOMQJ13P206975-320GB;

     Final Order of Forfeiture                                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Oberholtzer CR13-016 RAJ - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
1                    f. A black and silver generic computer, S/N 1617813000162, with 2
                        Western Digital hard drives – S/N WMAVU2242924-1TB; and
2
                        S/N WCATR0067095-1TB;
3                    g. A silver tower computer with 1 Western Digital hard drive –
                        S/N WMAM9V966856;
4
                     h. A Dell Power Edge 840 Server, serial number HWYXCF1, with 3 hard
5                       drives – Western Digital S/N WCAPO2998818-160GB; Western
                        Digital S/N WCAP02997957-160GB; Seagate S/N 3QD07EFK-750GB;
6
                     i. A Dell Power Edge 1900 server, serial number 2WP21G1 with three
7                       hard drives – OCZ SSD S/N A2M1C1X2T2B1LT17-110GB; Western
                        Digital S/N WMAM9ANA8627-80GB; Western Digital S/N
8
                        WCAW31374575-1TB;
9                    j. A generic tower server with one Western Digital hard drive
                        S/N WCAJ91504113-80GB;
10
11           2.      Any and all counterfeit goods used or possessed as part of the offense
12                   including, but not limited to, all of the items listed in Attachment A to the
                     Preliminary Order of Forfeiture (Dkt. Nos. 185 & 186);
13
             3.      All business records and financial records, in whatever form, including
14
                     receipts, invoices, sales records, ledgers, correspondence, supplier lists,
15                   customer lists, address books, date books, assets, shipping records, and
                     storage records, relating to transactions associated with computer
16
                     networking products seized during searches of Connectzone.com’s business
17                   at 12512 Beverly Park Road, Suite B1B Lynnwood, Washington 98087 as
                     part of this investigation; and,
18
19           4.      A sum of money in the amount of $716,778.55, representing the gross
20                   proceeds the Defendant obtained as a result of the Conspiracy to Traffic in
                     Counterfeit Goods.
21
             The Court, having reviewed the United States’ Motion as well as the other
22
     pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
23
     Forfeiture is appropriate because:
24
             •       On July 11, 2014, the Court entered Preliminary Orders of Forfeiture
25
                     finding the above-identified property forfeitable pursuant to 18 U.S.C.
26
                     § 2323(b) and forfeiting the Defendant’s interest in it (Dkt. Nos. 185 &
27
                     186);
28

      Final Order of Forfeiture                                              UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      U.S. v. Oberholtzer CR13-016 RAJ - 2
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1          •       Thereafter, the United States published notice of the pending forfeitures as
 2                  required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6)(C) (Dkt.
 3                  No. 285); and,
 4          •       The time for filing third-party petitions has expired, and none were filed.
 5
 6          NOW, THEREFORE, THE COURT ORDERS:

 7     1. No right, title, or interest in the above-identified property exists in any party other

 8 than the United States;
 9    2. The above-identified property is fully and finally condemned and forfeited, in its

10 entirety, to the United States; and,
11     3. The Department of Homeland Security, and/or its representatives, are authorized

12 to dispose of the above-identified property as permitted by governing law.
13
            IT IS SO ORDERED.
14
15          DATED this 12th day of October, 2018.
16
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19                                                     United States District Judge
20
21
22
23
24
25
26
27
28

     Final Order of Forfeiture                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Oberholtzer CR13-016 RAJ - 3
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
